Citation Nr: 0729860	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-25 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
fractured right thumb.

2. Entitlement to service connection for plantar warts.

3. Entitlement to service connection for an anal fissure. 

4. Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1983 to March 2005. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2005, the RO issued a statement of the case 
addressing the claim of service connection for genital herpes 
as well as claims for increase for residuals of a right ankle 
sprain and hemorrhoids.  The claims are not in appellate 
status because the veteran did not perfect the appeal.  
38 C.F.R. §§ 20.200, 20.302(c) (in order to perfect an appeal 
a substantive appeal must be timely filed after the issuance 
of the statement of the case). 

The claims of service connection for residuals of a right 
thumb fracture is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Plantar warts are not currently shown.

2. An anal fissure is not currently shown.

3. Peptic ulcer disease by an upper gastrointestinal series 
was documented during service. 



CONCLUSIONS OF LAW

1. Plantar warts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).

2. An anal fissure was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007). 

3. Peptic ulcer disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in October 2004.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the provisions for an effective date and for the degree 
of disability). 

To the extent that the VCAA notice of the provisions for an 
effective date and for the degree of disability was provided 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  As for the claims of service connection 
that are denied, no disability rating or effective date can 
be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 



As for the claim of service connection that is granted, the 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records and afforded the veteran an 
examination.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the appellant in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).


Factual Background 

The service medical records show that in April 1985 the 
veteran complained of a wart on the heel of the right foot 
and that he had the same problem nine months previously, and 
the assessment was plantar wart.  In August 1986, the veteran 
complained of rectal bleeding and the pertinent finding was a 
small anal fissure.  In November 1989, an upper 
gastrointestinal series revealed a severe deformity of the 
duodenal bulb with multiple active ulcerations.  In October 
2004, the veteran reported a stomach ulcer as a chronic 
condition.  The remainder of the service medical records 
contain no further complaint, finding, or treatment of either 
a plantar wart or an anal fissure. 

On VA examination in November 2004, the veteran stated that 
he was seen for bilateral plantar warts in 1989, which 
resolved with treatment, and that the condition is recurrent, 
especially in the last year, affecting his left foot, but not 
his right foot.  The assessments were no plantar warts found, 
no evidence of anal fissure, and peptic ulcer disease, 
resolved.  

After service, VA records, dated from May 2005 to December 
2005, contain no complaint, diagnosis, or treatment for 
plantar warts, an anal fissure, or peptic ulcer disease. 



Analysis

Although the service medical records document a plantar wart 
on the right foot on one occasion and an anal fissure on 
another, on VA examination there was no objective evidence of 
plantar warts or of an anal fissure.  That a condition was 
shown in service alone is not enough, there must be competent 
evidence of a current disability to substantiate the claims.  
Neither plantar warts nor an anal fissure is a chronic 
disease under 38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a). 

In the absence of evidence of a current disability 
attributable to plantar warts in service or of a current 
disability attributable to an anal fissure in service, there 
are no valid claims of service connection.  Chelte v. Brown, 
10 Vet. App. 268, 271 
(1997) (a condition occurred in service alone is not enough, 
there must be a current disability resulting from that 
condition or injury); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim). 

Peptic ulcer disease is one of several diseases determined by 
VA to be a chronic disease.  38 C.F.R. § 3.307(a)(3); 
38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.303(b), when a 
disease identity is established, that is, peptic ulcer 
disease identified during service, there is no requirement of 
evidentiary showing of continuity.  And subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In other words, while no active peptic ulcer disease was 
found on VA examination in November 2004, peptic ulcer 
disease by an upper gastrointestinal series was sufficient to 
identify the disease entity as a chronic disease during 
service to permit a finding of service connection.  And there 
is no requirement to show either continuity or current 
manifestations as any subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected.  

For these reasons, service connection for peptic ulcer 
disease is established. 




ORDER

Service connection for plantar warts is denied. 

Service connection for an anal fissure is denied. 

Service connection for peptic ulcer disease is granted. 


REMAND 

The service medical records show that in February 1987 the 
veteran injured his right thumb.  X-rays were interpreted as 
showing a non-displaced chip fracture of the dorsal aspect of 
the proximal segment of the thumb.  On VA examination in 
November 2004, it was reported that a X-ray of the right hand 
was normal.  The report of X-ray is not in the record. 

As the record is insufficient to decide the claim, under the 
duty to assist, further evidentiary development is needed.  
Accordingly the claim is remanded for the following action. 

1. Obtain the report of X-ray of the 
right hand that was done in conjunction 
with the VA examination in November 2004.  
If the report is not available, schedule 
the veteran for another X-ray of the 
right thumb.  

In either event, a VA radiologist is 
asked to interpret the films to determine 
whether there is evidence of an old, non-
displaced chip fracture of the dorsal 
aspect of the proximal segment of the 
right thumb.  The claims folder should be 
made available to the examiner for 
review.

2. After the above development is 
completed, adjudicate the claim.  If 
service connection remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


